Mr. Gary J. Pon Deputy Director Department of Labor and Employment Division of Labor 1313 Sherman Street Denver, CO 80203
Dear Mr. Pon:
I am writing in response to the request of your office dated April 30, 1982.
QUESTION PRESENTED AND CONCLUSION
You have requested a formal opinion concerning the legal effect of approval or disapproval by the Colorado Private Employment Agency Advisory Board of rules and regulations adopted by the Industrial Commission of Colorado.
     The advisory board's approval or disapproval of such rules and regulations is only advisory in nature and has no other legal effect.
ANALYSIS
The Colorado Private Employment Agency Advisory Board is established solely to act in an advisory capacity. This includes, though may not be limited to, making recommendations, conferring and advising, collecting information, conducting research and publishing findings.
C.R.S. 1973, 12-24-113(1)(c) states:
     The board has the power and authority to approve any rules and regulations concerning private employment agencies which may be adopted, amended or appealed by the commission;
The rulemaking authority of the commission is contained in C.R.S. 1973, 8-1-107(1)(d) and C.R.S. 1973, 24-4-103. Neither of these sections make any reference to the Colorado Private Employment Agency Advisory Board.
The approval or disapproval of any such rules or regulations by the advisory board is not a prerequisite for the establishment of said rules and regulations by the Industrial Commission. The advisory board may approve or may disapprove of said rules and regulations; however, said rules and regulations nevertheless have full legal force and effect. There is nothing in the statutes which gives either a direct or implied veto power to the advisory board.
SUMMARY
In conclusion, it is my opinion that the Colorado Private Employment Agency Advisory Board has the duty and power to approve or disapprove of any rules and regulations concerning private employment agencies which may be adopted, amended, or appealed by the Industrial Commission of Colorado. However, the board's disapproval of rules or regulations adopted by the Industrial Commission has no effect on the legality of such rules or regulations. There is, therefore, no explicit or implied veto power granted the Colorado Private Employment Agency Advisory Board. The board may simply go on record as to whether they approved or disapproved of the particular rule or regulation.
Very truly yours,
                              J.D. MacFARLANE Attorney General
RULES AND REGULATIONS ADMINISTRATIVE PROCEDURE EMPLOYMENT AGENCIES
C.R.S. 1973, 12-24-113(1)(c) C.R.S. 1973, 8-1-107(1)(d) C.R.S. 1973, 24-4-103
LABOR  EMPLOYMENT DEPT. Labor, Div. of Industrial Commission
The Colorado Private Employment Agency Advisory Board has power to approve or disapprove rules and regulations adopted, amended, or appealed by the Industrial Commission, however, this approval or disapproval has no effect on the legality of such rules and regulations. There is no explicit or implied veto power granted the Colorado Private Employment Agency Advisory Board.